 


114 HR 2151 IH: Improving Oversight and Accountability in Medicaid Non-DSH Supplemental Payments Act
U.S. House of Representatives
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 2151 
IN THE HOUSE OF REPRESENTATIVES 
 
April 30, 2015 
Mr. Collins of New York introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend title XIX of the Social Security Act to improve the calculation, oversight, and accountability of non-DSH supplemental payments under the Medicaid program, and for other purposes. 
 
 
1.Short title; table of contentsThis Act may be cited as the Improving Oversight and Accountability in Medicaid Non-DSH Supplemental Payments Act. 2.Improving calculation, oversight, and accountability of non-DSH supplemental payments under the medicaid program (a)Guidance for states on non-DSH supplemental payments; state reporting and auditing requirementsSection 1903 of the Social Security Act (42 U.S.C. 1396b) is amended by inserting after subsection (k) the following new subsection: 
 
(l) 
(1)Not later than 180 days after the date of the enactment of this subsection, the Secretary shall— (A)issue guidance to States that identifies permissible methods for calculation of non-DSH supplemental payments to providers to ensure such payments are consistent with section 1902(a)(30)(A) (including any regulations issued under such section such as the regulations specifying upper payment limits under the State plan in part 447 of title 42, Code of Federal Regulations (or any successor regulations)); 
(B)establish annual reporting requirements for States making non-DSH supplemental payments that include— (i)with respect to a provider that is a hospital, nursing facility, intermediate care facility for the mentally retarded, or an institution for mental diseases, or any other institution, an identification of each provider that received a non-DSH supplemental payment for the preceding fiscal year, the type of ownership or operating authority of each such provider, and the aggregate amount of such payments received by each provider for the preceding fiscal year broken out by category of service; 
(ii)with respect a provider that is not described in clause (i), any information specified in the preceding paragraph, as determined appropriate by the Secretary; and (iii)such other information as the Secretary determines to be necessary to ensure that non-DSH supplemental payments made to providers under this section are consistent with section 1902(a)(30)(A); and 
(C)establish requirements for States making non-DSH supplemental payments to conduct and submit to the Secretary an annual independent certified audit that verifies— (i)the extent to which non-DSH supplemental payments made in the preceding fiscal year are consistent with the guidance issued under subparagraph (A); 
(ii)that payments made under the State plan (or under a waiver of the plan) are only for the provision of covered services to eligible individuals under the State plan (or under a waiver of the plan); and (iii)any other information the Secretary determines is necessary to ensure non-DSH supplemental payments are consistent with applicable Federal laws and regulations. 
(2)For purposes of this subsection, the term non-DSH supplemental payment means a payment, other than a payment under section 1923, that— (A)is identified by the Secretary through guidance described in paragraph (1)(A);  
(B)is made by a State to a provider under the State plan (or under a waiver of the plan) for an item or service furnished to an individual eligible for medical assistance under the State plan (or under a waiver of the plan); and (C)is in addition to any base or standard payments made to a provider under the State plan (or under a waiver of the plan) for such an item or service, including any additional payments made to such provider that are not more than any limits imposed pursuant to section 1902(a)(30)(A) (including the regulations specifying upper payment limits under the State plan in part 447 of title 42, Code of Federal Regulations (or any successor regulations)). . 
(b)State reporting and auditing of non-DSH supplemental paymentsSection 1903(i) of the Social Security Act (42 U.S.C. 1396b(i)) is amended— (1)in paragraph (25), by striking or at the end; 
(2)by redesignating paragraph (26) as paragraph (27); and (3)by inserting after paragraph (25) the following new paragraph: 
 
(26)with respect to amounts expended to make any non-DSH supplemental payment (as defined in subsection (l)(2)), unless the State complies with the reporting and auditing requirements under subparagraphs (B) and (C) of subsection (l)(1); or.  